I agree to the reversal. Other questions I believe are reversible. I do not agree to the qualification put by the opinion on statute forbidding testimony after argument closed. White's Ann. C.C.P., art. 697, and notes for cases. Also by art. 735, White's C.C.P., it is only when jury disagrees as to evidence can witness be recalled. See notes for cases under that article. The jury can not be recalled to hear any new fact.43 Tex. Crim. 564; Edmondson, 7 Texas Crim. App., 116; Lorance, 37 Tex.Crim. Rep.; Williams, 35 Tex. Crim. 183. It is not a question of trial vel non.
This judgment ought to be reversed because there is no evidence in the record that Ethridge ever slandered Miss Simpson as alleged in the indictment. Appellant's evidence was material, if at all, because it went to prove she was a whore as it is alleged that Ethridge stated. If Ethridge did not make that statement, there was no issue in the slander case and could be none in this case. The record does not show Ethridge ever made such statement. *Page 339